Filed 5/13/14 P. v. Mohamed CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B251263

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA083536)
         v.

EHAB ALY MOHAMED,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Katherine Mader, Judge. Affirmed as modified.
         Ehab Aly Mohamed, in pro. per.; and Debra Fischl, under appointment by the
Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.


                                          _______________________
       Ehab Aly Mohamed was detained by police after he attempted to open a checking
account at U.S. Bank with a fraudulent Bank of the West cashier’s check. Text messages
on Mohamed’s cell phone revealed he had previously engaged in similar attempts to
negotiate fraudulent checks. Mohamed was arrested and charged in an information with
forgery (Pen. Code, § 476),1 identity theft (§ 530.5, subd. (a)) and burglary (§ 459).
Mohamed pleaded not guilty.
       Prior to trial, Mohamed filed motions to suppress evidence (§ 1538.5) and to set
aside the information (§ 995), which the trial court heard and denied. A jury convicted
Mohamed of forgery and burglary, but acquitted him of identity theft. The court
sentenced Mohamed to the middle term of two years in county jail for forgery and stayed
sentencing for burglary pursuant to section 654. The court awarded Mohamed
presentence custody credit of 324 days (171 actual days and 171 days of conduct credit).
The court ordered Mohamed to pay a $40 court security fee and a $30 criminal
conviction assessment on each count and a $280 restitution fine. The court also imposed
and stayed a parole revocation fine pursuant to section 1202.45. Mohamed timely
appealed.

                                      DISCUSSION
       We appointed counsel to represent Mohamed on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. On February 7,
2014, we advised Mohamed he had 30 days within which to personally submit any
contentions or issues he wished us to consider. On February 26, 2014, we received a
handwritten supplemental brief and sworn declaration in which Mohamed challenged his
conviction on the ground of ineffective assistance of counsel.
       We have examined the entire record and are satisfied Mohamed’s counsel has
complied fully with his responsibilities on direct appeal and no arguable issues exist.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756];


1      Statutory references are to the Penal Code.
                                             2
People v. Kelly (2006) 40 Cal. 4th 106; People v. Wende (1979) 25 Cal. 3d 436, 441.) The
record on appeal fails to demonstrate Mohamed’s defense counsel provided ineffective
assistance. (Strickland v. Washington (1984) 466 U.S. 668, 686 [104 S. Ct. 2052, 80
L. Ed. 2d 674].) Any issues raised by the supplemental declaration cannot be considered
on appeal.
       Because Mohamed was not sentenced to state prison, and thus not subject to
parole, the parole revocation fine is stricken as improperly imposed. (See § 1202.45,
subd. (a).)
                                    DISPOSITION
       The judgment is modified to strike the imposed and stayed parole revocation fine.
As modified the judgment is affirmed.



                                                ZELON, J.


We concur:



       PERLUSS, P. J.



                   *
       SEGAL, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                            3